Registration Statement No. 333-173924 Filed Pursuant to Rule 424(b)(2) Pricing Supplement dated July 7, 2011 to the Prospectus, the Prospectus Supplement and the Product Supplement, each dated June 22, 2011 US$3,350,000 Senior Medium-Term Notes, SeriesB Reverse Exchangeable Notes due October 12, 2011 Linked to the American Depositary Shares of Spreadtrum Communications, Inc. · This pricing supplement relates to an offering of Reverse Exchangeable Notes linked to the American Depositary Shares of Spreadtrum Communications, Inc. · The notes are designed for investors who seek an interest rate that is higher than that of a conventional debt security with the same maturity issued by us or an issuer with a comparable credit rating. Investors should be willing to forgo the potential to participate in the appreciation of the Reference Stock, be willing to accept the risks of owning the American Depositary Shares of the Reference Stock Issuer, and be willing to lose some or all of their principal at maturity. · Investing in the notes is not equivalent to investing in the shares of the Reference Stock. · The notes will pay interest monthly at the per annum fixed rate specified below. However, the notes do not guarantee any return of principal at maturity. Instead, the payment at maturity will be based on the Final Stock Price of the Reference Stock and whether the closing price of the Reference Stock has declined from the Initial Stock Price below the Trigger Price during the Monitoring Period, as described below. · The notes will have a term of three months. · Any payment at maturity is subject to the credit risk of Bank of Montreal. · Payment at maturity for each $1,000 principal amount note will be either a cash payment of $1,000 or delivery of shares of the Reference Stock (or, at our election, the Cash Delivery Amount), in each case, together with any accrued and unpaid interest, as described below. · The notes will be issued in minimum denominations of $1,000 and integral multiples of $1,000. · Our subsidiary, BMO Capital Markets Corp., is the agent for this offering.See “Supplemental Plan of Distribution—Conflicts of Interests” below. RevEx Number Reference Stock Issuer Ticker Symbol Principal Amount Interest Rate per Annum Initial Stock Price Trigger Price CUSIP Price to Public Total Underwriting Discount Proceeds to Bank of Montreal Spreadtrum
